Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 11, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159987                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re H. M. McCLINTON, Minor.                            SC: 159987                                  Richard H. Bernstein
                                                           COA: 346848                                 Elizabeth T. Clement
                                                           Oakland CC Family Div:                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                           2018-865066-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 18, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 11, 2019
           b1008
                                                                               Clerk